DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “does not change by more than … 50%”, and the claim also recites “does not change by more than 0%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, this claim is dependent on claim 13, which has been cancelled. As this claim appears to be intended to be an apparatus claim, it will be treated as being dependent on claim 14, the only independent apparatus claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 10-12, 14-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (US 2010/0007704) in view of Heydt et al. (US 7608989).
Claims 1, 2, 4, 6-12, 14-17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 6433459) in view of Heydt et al.
With respect to claim 1, both Nitta and Okada disclose a method of operating an actuator device comprising: an electrode arrangement (items 223 of Nitta / items 261-262 of Okada), the electrode arrangement comprising: a first electrode; and a second electrode, wherein the electrode arrangement is arranged to receive an electrical drive signal (Paragraph 291 of Nitta/ Fig 4 of Okada), wherein the electrical drive signal causes a voltage difference, wherein the voltage difference is between the first electrode and the second electrode (Paragraph 291 of Nitta / Fig 4 of Okada); a piezoelectric structure (items 221-222 of Nitta / item 26 of Okada) arranged to provide an actuation in response to the voltage difference, wherein the actuation has a direction of actuation that is independent of a polarity of the voltage difference (Paragraphs 290-
Neither Nitta nor Okada discloses that the piezoelectric structure is an electroactive polymer structure.
Heydt et al. teaches a piezoelectric actuator device in which the piezoelectric structure is an electroactive polymer structure (column 5, lines 25-32).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electroactive polymer material of Heydt et al. with the device and method of either Nitta or Okada for the benefit of providing a compliant piezoelectric material (column 6, lines 41-48 of Heydt et al.).
With respect to claim 2, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the method as claimed in claim 1. Both Nitta and Okada discloses that an absolute value of an integral of the voltage difference over the first period and an absolute value of an integral of the voltage difference over the second period are the same (Fig 4 of Nitta / Fig 7 of Okada – wherein the waveforms of both Nitta and Okada are symmetrical with respect to their voltages).
With respect to claim 4, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the method as claimed in claim 1. Both Nitta and Okada disclose that the first period and the second period are equally long (Fig 4 of Nitta / Fig 7 of Okada).
With respect to claim 5, the combination of Nitta and Heydt et al. discloses the method as claimed in claim 1.Nitta discloses that the first electrical signal and/or the second electrical signal have multiple different voltage levels (Fig 4).
With respect to claim 6, the combination of Okada and Heydt et al. discloses the method as claimed in claim 1. Okada discloses that the voltage difference during the first period is constant and the voltage difference during the second period is constant (Figs 7 and 9)
With respect to claim 7, the combination of Okada and Heydt et al. discloses the method as claimed in claim 1. Okada discloses that the actuation is a continuous actuation within a drive period and the drive period comprises one or more of the first periods and one or more of the second periods (Figs 7 and 9).
With respect to claim 8, the combination of Okada and Heydt et al. discloses the method as claimed in claim 7. Okada discloses that the first electrical drive signal and the second electrical drive signal follow each other such that the actuation does not change by more than a value chosen from the group consisting of[ 50%, 20%, 10%, 5%, 2% 1%, and 0% (Figs 7 and 9, where the first and second drive signals are identical).
With respect to claim 9, the combination of Okada and Heydt et al. discloses the method as claimed in claim 7. Okada discloses that the drive signal comprises a first plurality of first electrical drive signals and a second plurality of second electrical drive 
With respect to claim 10, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the method as claimed in claim 1. Both Nitta and Okada disclose that the actuation comprises a first continuous actuation and a second continuous actuation mutually separated by at least one rest period, wherein the first electrical drive signal contributes to the first continuous actuation, wherein the second electrical drive signal contributes to the second continuous actuation (Fig 4 of Nitta / Figs 7 and 9 of Okada).
With respect to claim 11, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the method as claimed in claim 10. Both Nitta and Okada discloses that at least one, or a plurality of first electrical drive signals is followed by at least one, or a plurality of second drive signals (Fig 4 of Nitta / Figs 7 and 9 of Okada).
With respect to claim 12, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the method as claimed in claim 11. Both Nitta and Okada disclose that the method comprises: determining a characteristic for at least one first electrical drive signals within a predetermined time interval, wherein the at least one characteristic is one or more of the number first electrical signals within the predetermined time interval, at least one signal level, at least one first drive period, at least one integral of the voltage difference over time; and adjusting one or more of the same characteristics for one or more second electrical drive signals based on one or more of the determined characteristics (Fig 4 of Nitta / Figs 7 and 9 of Okada).
With respect to claim 14, both Nitta and Okada disclose an actuator device comprising: an electrode arrangement (items 223 of Nitta / items 261-262 of Okada), the electrode arrangement comprising: a first electrode (item 223 (first side of piezoelectric element)) of Nitta / item 261 of Okada); and a second electrode (item 223 (second side of piezoelectric element) of Nitta / item 262 of Okada), wherein the electrode arrangement is arranged to receive an electrical drive signal (Paragraph 291 of Nitta/ Fig 4 of Okada), wherein the electrical drive signal causes a voltage difference, wherein the voltage difference is between the first electrode and the second electrode (Paragraph 291 of Nitta / Fig 4 of Okada); a piezoelectric structure (items 221-222 of Nitta / item 26 of Okada) arranged to provide an actuation in response to the voltage difference, wherein the actuation has a direction of actuation that is independent of a polarity of the voltage difference (Paragraphs 290-291 of Nitta / column 7, lines 40-63 of Okada); a driver arranged to apply the electrical drive signal to the electrode arrangement, wherein the electrical drive signal comprises a first portion and a second portion, wherein the first portion has a first polarity during a first period; wherein the second portion has a second polarity in a second period, wherein the second period is different from the first period, wherein the second polarity is different from the first polarity (Fig 4 of Nitta, wherein the positive and negative voltage portions of the waveform correspond to the first and second periods / Figs 7 and 9 of Okada, wherein the positive and negative voltage portions of the waveform correspond to the first and second periods).
Neither Nitta nor Okada discloses that the piezoelectric structure is an electroactive polymer structure.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electroactive polymer material of Heydt et al. with the device and method of either Nitta or Okada for the benefit of providing a compliant piezoelectric material (column 6, lines 41-48 of Heydt et al.).
With respect to claim 15, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the device as claimed in claim 14. Both Nitta and Okada disclose that the driver is arranged to switch the electrical drive signal from a first electrical drive signal to a second electrical drive signal or vice versa at least once within a continuous actuation drive period (Fig 4 of Nitta / Figs 7 and 9 of Okada).
With respect to claim 16, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the device as claimed in claim 15. Both Nitta and Okada disclose that at least the first electrode comprises a first electrode segment and a second electrode segment (items 223 of Nitta, wherein the plurality of piezoelectric elements include a plurality of first electrode segments / items 261-262 of Okada, wherein the multilayer piezoelectric element includes a plurality of first electrode segments), wherein the driver is arranged to the first electrical drive signal and the second electrical drive signal, wherein the first electrode segment is arranged to receive the first electrical drive signal and the second electrode segment is arranged to receive the second electrical drive signal, wherein the driver is arranged to cause the voltage difference at different portions of the electroactive polymer structure (Paragraph 291 of Nitta / Fig 4 of Okada).
With respect to claim 17, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the device as claimed in claim 15. Both Nitta and Okada disclose an actuation unit (Fig 3, abstract of Nitta. Fig 2 of Okada, the actuation unit comprising the electrode arrangement and the electroactive polymer structure, wherein the device comprises at least two actuation units (items 223 of Nitta, wherein the plurality of piezoelectric elements include a plurality of actuation units / items 261-262 of Okada, wherein the multilayer piezoelectric element includes a plurality of actuation units), wherein each actuation unit contributes its actuation to the same actuation output of the device (Fig 3 of Nitta / Fig 2 of Okada), wherein the driver is arranged to provide the first electrical drive signal and the second electrical drive signal, wherein the first electrode segment is arranged to receive the first electrical drive signal and the second electrode segment is arranged to receive the second electrical drive signal (Fig 3 of Nitta / Fig 4 of Okada).
With respect to claim 18, the combination of Nitta and Heydt et al. discloses the device as claimed in claim 16. Nitta discloses that the driver is arranged to provide the first electrical drive signal and the second electrical drive signal such that the switching from the first electrical drive signal to the second electrical drive signal is out of phase (Fig 3, wherein the actuation units are independently controlled and therefore arranged to be driven out of phase with each other).
With respect to claim 19, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the device as claimed in claim 14. Both Nitta and Okada disclose that the driver is arranged to switch a first electrical drive signal to a second electrical drive signal between continuous actuation drive periods 
With respect to claim 20, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the device as claimed in claim 14. Both Nitta and Okada disclose that the driver comprises an electrical power source arrange to generate electrical signals of the first polarity and of the second polarity (Fig 4 of Nitta / Figs 7 and 9 of Okada).
With respect to claim 22, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the method as claimed in claim 1. Both Nitta and Okada disclose that the absolute value of the voltage difference in the first period and the absolute value of the voltage difference in the second period are constant (Fig 4 of Nitta / Figs 7 and 9 of Okada).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Heydt et al. and Suzuki et al. (US 2014/0084751).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Heydt et al. and Suzuki et al.
With respect to claim 3, the combination of Nitta and Heydt et al. and the combination of Okada and Heydt et al. discloses the method as claimed in claim 1.
Neither Nitta nor Okada discloses that the first period and/or the second period are longer than 10 milliseconds.
Suzuki et al. teaches a piezoelectric element driving method in which the first period and/or the second period are longer than 10 milliseconds (Paragraph 54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837